Title: To Benjamin Franklin from John Jay, 5 October 1780
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
Madrid 5. Oct. 1780.
Altho’ you have not informed me that you had recd. my Letter from St. Ildefonso, yet I find it has not only come safe to your Hands, but that Mr. Grand (to whom I wrote a few Lines by last Post) is actually engaged in obtaining the Object of it. I thank you for this in both the Capacities of American & Friend. How far the Responsibility of the King of Spain may be a means of opening the Chests of your Money holders, I know not—but that nothing on my Part might be wanting, I applied lately to be furnished with some Evidence of it, and to be informed of the manner in which it should be given.— The Answer was that proper Instructions on this Head should be sent to the Spanish Ambassadors in France and Holland, and that they would on Application give this Responsibility in due Form to such Persons as might consent to lend Money on the Credit of it in those Countries and that the Ministry would do the Same there with respect to those in Spain.— By this Opportunity I ought to add nothing further, than that I am, Dear Sir, Your affect: Friend &c.
(signed) John Jay.

P.S. I have received Mr. Deane’s two last Letters & written him two others. If the Paper he sent by the Courier in August, be the Original, he has in my Opinion cut his Business short—for to this Day all my Inquiries about it have proved fruitless.
His Exy. Doctor Franklin.

